DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments largely incorporate limitations from claims 6 and 37 into independent claims while removing the category option of “existing”. As such, the rejections are maintained. See the Response to Arguments section below for specificity.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. On page 8 of Applicant’s remarks, Applicant argues:

    PNG
    media_image1.png
    669
    1423
    media_image1.png
    Greyscale

Examiner respectfully disagrees. The claim limitation is still presented as Markush-type alternatives such that a teaching of only 1 alternative is required. As such, a teaching of “new lesions” would suffice for satisfying this limitation. In paragraph 104, Kiraly teaches that: 

    PNG
    media_image2.png
    911
    944
    media_image2.png
    Greyscale

Thus, the use of prior CT volume is considered optional and not necessary. With no prior volume for comparison, a ROI detected would be new since there is no relative past ROI set to compare it to. The recited malignancy prediction would be classifying at least one newly segmented ROI as a new malignant lesion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites, “The method according to claim 1, wherein the group of categories further comprising a category of existing lesions”. This broadens the scope of claim 1 by adding another category option. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 35, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210225511 (Kiraly).

As per claim 1, Kiraly teaches a computer implemented method comprising: 
receiving at a data processor two or more digital data files representing medical images of a same modality (Kiraly: Fig. 1: primarily 104, 106, “CT Data set (3D)”: para 80: “CT dataset 106 is also provided”; para 31: “set of longitudinal images, such as 3D volumetric datasets, of a given imaging modality, such as CT scan datasets”; paras 109, 110: “prior… modality”; Fig. 5: primarily 504, 506, 520, 522; Fig. 12: “Input Image (3D)”. Note that each 3D CT volume is a group of multiple individual tomographs i.e. 2D slices).); 
performing group-wise 3D registration of said digital data files by producing a multidimensional scan matrix SM, wherein said scan matrix SM comprises a plurality of multidimensional voxel intensity vectors, representing voxel grey values of the medical images (Kiraly: See arguments and citations offered in rejecting claim 1 above. Para 112 (shown above in response to arguments): concatenation in channel dimension; Figs. 5, 6 (shown above in response to arguments): concatenation in channel dimension. Paragraph 112 discusses that the result of the registration/fusion of the different longitudinal image volumes is concatenated in the channel dimension. Note that the channels are the different elements in the voxel vectors, so the concatenation appends elements for each voxel location – thereby creating a vector for each voxel;  para 38: “features. In one configuration, the recent and longitudinal datasets are registered locally about the cancer candidates which are detected by the detection model in the two-stage model. In another possible configuration, the recent and longitudinal datasets are globally registered prior to the step of generating the predictions”; Figs. 10A and 10B: para 61: “the registration of a ROI in a prior and current CT scan image”: para 117; para 98: “candidate volumes are then located in the prior full volume dataset via a registration”; para 106: “Using a registration or relative landmark positioning procedure this smaller sub-volume or ROI is also identified in the prior full volume CT dataset”; Fig. 6: primarily 560, 562: para 109: “As indicated at 562 and 560 there is preferably performed an initial fusion or registration step so as to bring all the image datasets into a common 3D coordinate system such that the images overlap or are in registration”; Fig. 5: primarily 502A, 502B, 524, “nodule detection”, 538, “classify” | NOTE THAT DISCLOSURE OF INSTANT APPLICATION STATES THAT "GROUP-WISE" CAN JUST BE 2 IMAGES: para 25: “the term "group-wise" indicates processing of two or more images”); 
inputting the multidimensional scan matrix SM to a machine-learning (ML) model, configured to perform region of interest (ROI) patch classification; using the ML model to perform parallel coupled lesion detection on said two or more registered digital data files by classifying at least one ROI to a category selected from a group comprising a category of disappearing lesions, and a category of new lesions (Kiraly: See arguments and citations offered in rejecting claims 37 and 35 below: Figs. 5, 6: primarily 538, 540; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”; para 111: “Simultaneously, one of the full volume datasets 520, 522 is subject to a 3D detection model 524 which identifies a sub -volume (sub -volume 1) which is a cancer detection candidate 528, and using the results of the early fusion process the corresponding sub-volume or ROI 526 is identified in the other volumes 522… Each of the n sub-volumes or ROI are subject to a 3D feature extractor 530 ( deep convolutional neural network such as an 3D Inception) which generates a compressed volume with 1,024 features in the channel dimension”; Fig. 5: para 56: “deep learning system for incorporating longitudinal images for performing detection and classification of medical image-based datasets”; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”; paras 19, 20; Fig. 1: 130-134C; Figs. 2, 3; Figs. 5. 6: primarily 524-540; Figs. 5, 6: concatenation after registration (i.e. early and late fusion), lesion detection after concatenation (i.e. 538, 540): para 104: “Features from the global model are appended to features extracted from the second-stage model, so that all predictions (generated by a classifier indicated at 538) rely on both nodule-level local information as well as global context. The output 540 is the probability prediction of cancer for the patient given the current and prior CT image datasets”).

As per claim 6, Kiraly teaches the method according to claim 37, further comprising inputting the multidimensional scan matrix SM to a machine-learning (ML) model, configured to perform region of interest (ROI) patch classification; classifying, by the ML model, each lesion detected in the SM matrix to a category selected from a group consisting of existing, disappearing and new lesions (Kiraly: See arguments and citations offered in rejecting claims 37 and 35 below: Figs. 5, 6: primarily 538, 540; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”).


As per claim 37, Kiraly teaches the method of claim 1, wherein performing group-wise 3D registration comprises producing a multidimensional scan matrix SM, comprised of a plurality of multidimensional voxel intensity vectors, representing voxel grey values of the medical images (Kiraly: See arguments and citations offered in rejecting claim 1 above. Para 112 (shown above in response to arguments): concatenation in channel dimension; Figs. 5, 6 (shown above in response to arguments): concatenation in channel dimension. Paragraph 112 discusses that the result of the registration/fusion of the different longitudinal image volumes is concatenated in the channel dimension. Note that the channels are the different elements in the voxel vectors, so the concatenation appends elements for each voxel location – thereby creating a vector for each voxel.).

As per claim 2, Kiraly teaches the method according to claim 1, wherein a number of medical images is 2 (Kiraly: See arguments and citations offered in rejecting claim 1 above: current and longitudinal).

As per claim 3, Kiraly teaches the method according to claim 1, wherein a number of medical images is between 3 and 10 (Kiraly: See arguments and citations offered in rejecting claim 1 above: Note that each 3D CT volume is comprised of multiple individual tomographs i.e. 2D slices).

As per claim 4, Kiraly teaches the method according to claim 1, wherein said lesion detection relies on one or more algorithms selected from a group consisting of baseline pairwise detection; sequential pairwise detection, and simultaneous n-way detection (Kiraly: Kiraly: See arguments and citations offered in rejecting claim 1 above: current and longitudinal – current is baseline; para 3: “"Longitudinal imaging" refers to prior patient images being available for comparison to a current or most recent image in detecting and diagnosing cancer”).

As per claim 6, Kiraly teaches the method according to claim 1 wherein the group of categories further comprising a category of existing lesions (Kiraly: See arguments and citations offered in rejecting claim 1 above: Figs. 5, 6: primarily 538, 540; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”).

As per claim 35, Kiraly teaches the method according to claim 1, wherein said parallel lesion detection relies on an algorithm selected from a group consisting of model-based, machine learning or deep learning methods that performs patch classification (Kiraly: See arguments and citations offered in rejecting claim 1 above; also see para 73: “The Inception deep convolutional neural network architecture”; para 92: “a 3D Inception deep convolutional neural network”: Fig. 3; paras 97, 98, 105; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”).


As per claim 40, Kiraly teaches the method of claim 1, further comprising performing lesion changes analysis based on one or more algorithms selected from a group consisting of baseline pairwise analysis; sequential pairwise analysis, and simultaneous n-way analysis (Kiraly: See arguments and citations offered in rejecting claim 4 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) as applied to claim 1 above, and further in view of US 20200281567 (Hristov).

As per claim 5, Kiraly teaches the method according to claim 1. Kiraly does not teach said 3D registration relies on NiftyReg and/or GLIRT (Group-wise and Longitudinal Image Registration Toolbox) libraries. Hristov teaches these limitations (Hristov: para 30: “NiftyReg open-source medical image registration”; para 37: “open-source NiftyReg medical image registration software”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hristov into Kiraly in view of Smith since Kiraly in view of Smith suggests longitudinal analysis, lesion detection, and image registration  in general and Hristov suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein the registration algorithm is NiftyReg which is beneficially open-source software (paras 30, 37) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Hristov can be incorporated into Kiraly in view of Smith in that the registration algorithm is NiftyReg. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) in view of US 20210166379 (Smith) as applied to claim 6 above, and further in view of US 20200380675 (Golden).

As per claim 7, Kiraly teaches the method according to claim 6. Kiraly does not teach presenting at least one of said medical images in a graphical user interface (GUI) and indicating, for each lesion, the category which it belongs to. Golden teaches these limitations (Golden: Fig. 32: GUI shows likelihood of malignancy; Figs. 33, 34: shows benign or malignant; Fig. 53: user interface - report - classification).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Golden into Kiraly in view of Smith since Kiraly in view of Smith suggests longitudinal analysis, lesion detection, and image registration in general and Golden suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein a GUI depicts the lesion category so that “returned lesions are stratified into sections based on biopsy-confirmed malignancy 3302, with benign lesions shown separated from malignant lesions” (Golden: para 332) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Golden can be incorporated into Kiraly in view of Smith in that a GUI depicts the lesion category. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) as applied to claim 37 above, and further in view of WO 2014/207627 (Tahmasebi).

As per claim 38, Kiraly teaches the method of claim 37, wherein performing parallel coupled lesion detection comprises: inputting the lesion segmentations to the ML model; and classifying, by the ML model, each lesion segmentation to a category selected from a group comprising disappearing lesions, and new lesions (Kiraly: See arguments and citations offered in rejecting claim 6 above). Kiraly does not teach applying a lesion segmentation algorithm on the multidimensional voxel intensity vectors, to produce lesion segmentations. Tahmasebi teaches these limitations (Tahmasebi: page 6:

    PNG
    media_image3.png
    340
    769
    media_image3.png
    Greyscale

Page 8:

    PNG
    media_image4.png
    475
    753
    media_image4.png
    Greyscale

Page 7:

    PNG
    media_image5.png
    160
    744
    media_image5.png
    Greyscale
 
page 9:
    PNG
    media_image6.png
    441
    753
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    572
    732
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    476
    527
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1101
    747
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    1114
    751
    media_image10.png
    Greyscale

Thus, intra-modal spatial registration is performed on different image volumes. Then, the registered values are concatenated in voxel (i.e. channel) dimension. The concatenated image is then delineated and each voxel is classified (i.e. segmented) as pertaining to unhealthy or healthy as to identify cancerous lesion regions).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Tahmasebi into Kiraly since both Kiraly and Tahmasebi suggest a practical solution and field of endeavor of intra-modal spatial registration on image volumes that are then concatenated for cancer lesion detection in general and Tahmasebi additionally provides teachings that can be incorporated into Kiraly in that lesion segmentation is performed on the concatenated dateset as to “achieve higher accuracy, sensitivity and specificity in detecting prostate cancer” (Tahmasebi: page 3, lines 1-2). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) in view of WO 2014/207627 (Tahmasebi) as applied to claim 38 above, and further in view of US 20200402231 (Jhiang).

As per claim 8, Kiraly in view of Tahmasebi teaches the method according to claim 38. Kiraly in view of Tahmasebi does not teach using a data processor to generate a report indicating a total volume of the lesion segmentations for at least one of said medical images. Jhiang teaches these limitations (Jhiang: Fig. 8; para 84: “V_Sum is the volume summation of all the lesions”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Jhiang into Kiraly in view of Tahmasebi since Kiraly in view of Tahmasebi suggests longitudinal analysis, lesion detection, and image registration in general and Jhiang suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein the total lesion volume is reported so that “progression and responsiveness to medical treatment were evaluated” (Jhiang: para 84) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Jhiang can be incorporated into Kiraly in view of Tahmasebi in that the total lesion volume is reported. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 9, Kiraly in view of Tahmasebi and Jhiang teaches the method according to claim 8, wherein said report indicates a change in lesion segmentation volume for at least one image relative to one or more previous images (Jhiang: See arguments and citations offered in rejecting claim 8 above; para 84: “increase in V_Sum”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662